In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-442 CV

____________________


KOLL REAL ESTATE GROUP, INC., Appellant


V.


ALCIDE BOUTTE, ET AL., Appellees




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-168483




MEMORANDUM OPINION (1)
	The appellant, Koll Real Estate Group, Inc., filed a motion to dismiss this
accelerated interlocutory appeal because the issues made the basis of this appeal have been
mooted by its dismissal from the suit pending in the trial court.  The Court finds that the
motion is voluntarily made by the motion of the appellant prior to any decision of this
Court and should be granted.  Tex. R. App. P. 42.1(a)(1).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED without reference to the merits of the appeal.  Appellate costs are
assessed against the appellant.	
 
									PER CURIAM


Opinion Delivered December 18, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.